    4:94-cr-03033-RGK Doc # 273 Filed: 05/11/20 Page 1 of 2 - Page ID # 159



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                            4:94CR3033

       vs.
                                               MEMORANDUM AND ORDER
JAMES FRANKLIN ROUNSAVALL,

                    Defendant.


      Pursuant to § 3582(c)(1)(A), a district court may consider a defendant’s
motion for compassionate release only “after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
by the warden of the defendant’s facility, whichever is earlier.” Thus, the defendant
should allege either that:

      1.    The defendant pursued all available administrative means to
      appeal the BOP’s refusal to move for the defendant’s release, or

      2.   The warden was presented with a request to move for the
      defendant’s release more than 30 days ago.

      The defendant in this case has made no allegations regarding this exhaustion
requirement. See Filing no. 271. In the exercise of my discretion, I will give the
defendant time to amend his motion to show that he has complied with the
exhaustion requirement.

    IT IS ORDERED that the defendant is given until June 19, 2020, to file an
amended motion showing that one of the two prerequisites identified above have
    4:94-cr-03033-RGK Doc # 273 Filed: 05/11/20 Page 2 of 2 - Page ID # 160



been satisfied. Failure to do so will result in the dismissal of this motion without
prejudice.

      Dated this 11th day of May, 2020.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
